Gest, J.,
We have considered the question raised by these exceptions with the aid of the able arguments presented on both sides, and have concluded that the judge who presided at the hearing of the appeal correctly found that the appointed estate was subject to taxation. This case is ruled by Com. v. Morris, 287 Pa. 61, between which case and the present we see no real distinction and we need not dwell upon the points of resemblance. So far as concerns a direction by the donee for the payment of debts, the direction in the present case is explicit, while in Com. v. Morris the donee directed “the payment of any debts or legal claims which I may have contracted by agreement with any person relating to my estate or otherwise.” Hagen’s Estate, 85 Pa. Superior Ct. 123, affirmed in 285 Pa. 326, on the other hand, is different. Aside from the fact that the donee in the latter case made no provision in his will for the payment of his debts, which, though relevant, is not essential, the opinion of the Superior Court notes that the donee did not direct that the estate, over which he had the power of appointment, should be disposed of as part of his estate generally, but as part of his residuary estate. The opinions of both the appellate courts show that the case of McCord’s Estate, 276 Pa. 459, did not apply.
The exceptions are dismissed and the decree dismissing the appeal from the assessment is affirmed.
Henderson, J., did not sit.